PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/944,366
Filing Date: 3 Apr 2018
Appellant(s): NG et al.



__________________
Wayne Breyer (Reg. 38,089)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 April 2020 from which the appeal is taken is being maintained by the examiner.

Response to Arguments
Claim 1

Argument (p. 13)
The teaching of the reference Harrold et al. (2013/0321599) of interaction discussed at [0193] is not captured with the machine vision discussed at [0133].

Response

The Office respectfully disagrees.  A vision system is used as the tracking sensor [0148].  This solitary use of the verbiage “...tracking sensor...” is interpreted as either itself corresponding to “...tracking system...” [0193], or an element of the tracking system.  The “...vision system...” is interpreted as corresponding to the computer vision image processing system [0133].



Argument (pp. 13, 14)

Harrold’s “...interaction...” (first and second viewers’ positioning/cooperation) [0193] even if captured with machine vision [0133] is not gesture based.

Response

It is acknowledged that Harrold does not explicitly use the language “...gesture...”  Per p. 6 of the Office Action of 9 April 2020, Harrold is interpreting as having provided a “...suggestion of gestures...” at least in light of the instant application’s examples of a gesture taking the form of any among trackable surface characteristics (e.g. color, reflectivity) of a passive trackable object [0051], raw data transmitted from an active trackable object [0052], gesticulating in the form of a user’s waving hand [0062] or a user’s presence [0073].




Both the instant application and Harrold describe a user’s position (relative a product, versus relative another user) as the criteria triggering output from the system (displaying product information, versus giving direction suggestions or otherwise switching displayed image type).  This forms the basis for Harrold being considered to provide the argued “...suggestion...”

Argument (p. 15)

Harrold is silent as to basis for content delivery, and focuses solely on optics/mechanics of delivering image to a viewer; there is no problem with Harrold that can be solved/improved by the reference Song et al. (2014/0310271), and the modification requires hindsight. 

Response

Harrold discusses two different 2D image channels for two different observers [0174].  At least one observer’s image channel may display a message (Figures 23E, 23F) in response to their position relative to the screen ([0165], [0166]).  It is presumed that a similar display function is performed for a user, with the “...giving direction suggestions...” as a function of observers’ 

The description by Harrold of the manner by which a privacy display function is implemented, is intended to be enhanced by an explicit teaching by the reference Karaoguz et al. (2011/0159929) of privacy implemented [0100] with each among multiple viewers controlling their own private media content [0062].  Kara provides an example of using feedback to control viewing and listening experience [0217] being comparable to the instant application’s gesture in the form of tracking of a passive [0051] or active [0052] trackable object.  

Song’s presentation of different content programs to respective viewers on a basis of determined viewer characteristics [0063] and viewer gestures [0012] indicating program favorability with a viewer [0062] captures the claimed bodily motion/state that communicates a command or preference.

Harrold’s distinct 2D image channels to respective observers [0174] is intended to be enhanced by Kara’s teaching of each viewer privately [0100] accessing one among multiple forms of media [0062], both of which are enhanced with Song’s implementation of computer vision 

Argument (p. 15)

Kara uses a remote control for content viewing; gesture recognition would not further personalize a system already enabling a viewer to directly select content.  Song would thus be redundant with regard to Kara.

Response

The control circuitry taught by Kara to obtain media content in response to user input to a remote control [0172] may be implemented by tracking an object worn by a user [0173].  Although control in this way, by tracking a worn object, may be considered input originating from a bodily motion/state that can issue the command of obtaining media content, this is not considered an explicit teaching, unambiguously fulfilling claimed conditions (i) and (ii) defining a gesture.  It is clear that Kara provides nowhere near the level of nuance described in Song, namely in the analysis of equivalent bodily motion or state ([0021]: Hand gestures; [0030]: Facial parameters) or the commands ([0063]: Program selection in response to analysis) and preferences ([0061], [0062]: Favorability) which may be communicated thereby.



Claim 14

Argument (p. 17)

Where in [0167] of Harrold does content continue to be displayed for a limited time or distance, when the viewer moves away from the first viewing zone (region 172)?

Response

With 3D image display being limited to region 172 in Figure 24A, the boundaries of said region define a distance in which an observer may change position, before (in response to subsequently occupying one of regions 174, 176) the image display is adjusted to 2D [0167]. 


Claim 5

Argument (p. 18)

The reference Tamaya et al. (2004/0051644) gives no significance to a passenger’s presence in any “...sequence of locations...” as the guidance information provided will be the same regardless of path.

Response

The Office respectfully disagrees.  Tamaya discloses a system, wherein whether by the implementation of a single, large display device, multiple displays or projectors [0045], displayed content can follow a user [0047] and occupy a position wherein said display content is more easily viewed [0053]. 

The instant application provides at least one example of a gesture taking the form of a shopper being in close proximity to a product [0073].  Implementation of the gesture comprising a viewer’s presence in a sequence of locations is interpreted to result in the display of product information of a product near a user – the display of product information “...follows...” a user, in that at differing instances of time, the location of displayed content corresponds to a user’s position at each respective instance of time.  In teaching that the display of information in one among many locations at any one time is not happenstance, but rather, a function of the viewer’s 

Appellant’s argument that Tamaya fails to disclose gesture being a sequence of locations, at least because Tamaya would teach displaying the same guidance information regardless of path is misguided.  Claim 1 is interpreted to describe a gesture in accordance with its input (bodily motion or state of each of the first and second viewers; detected condition) and output (command or preference of each of first and second viewers; what is executed in response to detecting the aforementioned input/condition).  The sequence of location visited by a viewer recited in claim 6 is the input (bodily motion or state of viewer).  Appellant argues an alleged deficient teaching by Tamaya, on a basis of Tamaya’s alleged failure to teach the output (command or preference of viewer), that occurs in response to the aforementioned input.  The output – a command or preference taking the form of what is displayed in response to detecting the sequence of locations – is not claimed.  Patentable weight will not be lent to subject matter that is not claimed.


Claim 6

Argument (p. 19)

Tamaya cannot be said to teach that the interpretation of a first gesture is based on an order in which locations in the sequence are visited.

Response

The Office respectfully disagrees.  See the above argument with regard to claim 5.  Per Tamaya’s teaching of display content location following a viewer [0047].  Please consider the journey between gates C-1 and D-3 in Figure 3A of Tamaya, wherein in one example, C-1 is the starting point, and in the other, D-3 is the starting point.  It is clear that even if the path taken in these two instance is similar, the order of positions occupied is reversed.  To successfully argue that Tamaya does not read fairly on order of locations in the sequence, would require that Tamaya teaches no relationship between time and location at which content is displayed.  To the contrary, Tamaya teaches that the display of content follows a viewer [0047] in an effort to maintain a display position that is always highly visible to the viewer [0053].

Broadest reasonable interpretation of one having ordinary skill in the art would discern that in the aforementioned hypothetical of traveling between the two gates, by virtue of displayed content following a viewer, the location of displayed content will differ when the starting point is 

Claim 7

Argument (p. 20)

An interpretation of Tayama has nothing to do with the specific locations in a sequence, as visited by a passenger.

Response

The Office respectfully disagrees.  As indicated above with regards to claims 5 and 6, Tamaya teaches displayed content following a viewer [0047].  By the reasoning indicated above, “...following...” is interpreted to teach the temporal relationship among multiple display locations. 


Claims 8, 10

Argument (p. 21)

The reference Kapinos et al. (2015/0154394) does not cure alleged deficiencies identified in rejection of claim 1.

Response

The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.

Claim 11

Argument (p. 22)

The reference Aoki et al. (2007/0040892) does not cure alleged deficiencies identified in rejection of claim 1.




The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.

Claim 16

Argument (p. 21)

Neither the references Itoh (2015/0062314) nor Peterson et al. (2015/0365422) cures alleged deficiencies identified in rejection of claim 1.

Response

The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.
Claims 17, 18

Argument (p. 22)

The reference Reynolds et al. (2003/0115096) does not cure alleged deficiencies identified in rejection of claim 1.

Response

The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.

Claim 19

Argument (p. 22)

None of Itoh, Peterson or Reynolds cures alleged deficiencies identified in rejection of claim 1.




The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.

Claim 20

Argument (p. 22)

The reference Gossweiler, III et al. (2017/0124204) does not cure alleged deficiencies identified in rejection of claim 1.

Response

The argued failure to cure deficiencies with regard to relied upon teachings within cited prior art, for subject matter recited in claim 1, is moot in view of the maintained rejection of claim 1, by the reasoning indicated above.

---




Respectfully submitted,
/AARON MIDKIFF/Examiner, Art Unit 2621
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621           
                                                                                                                                                                                             /BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.